DETAILED ACTION
This office action is a response to the after final amendment filed on July 7, 2021 under the After Final Consideration Pilot Program 2.0.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7-10, filed July 7, 2021, with respect to the rejection of Claims 1-3, 5-6, 10-11, 14, 16-19 and 23-24 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-3, 5-6, 10-11, 14, 16-19 and 23-24 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-6, 10-11, 14, 16-19 and 23-24 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on July 7, 2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is 
	
Prior art reference Yang is directed to a signal transmission method including performing a clear channel assessment (CCA) detection on a predetermined spectrum to obtain a CCA detection result; exchanging information with a counterpart device; and performing data transmission according to at least one of the detection result and the exchanged information (Yang Abstract; Figure 1, 4, 7. 16 and 17; Paragraph [0195-0201]).
Prior art reference Cariou is directed to clear channel assessment in wireless networks. providing a source device more degrees of freedom in the performing CCA, and in using CCA for communicating with neighboring devices. Before accessing the channel, a source device may need to perform carrier sense multiple access with collision avoidance (CSMA/CA), the CSMA/CA additionally comprising CCA. In various embodiments, CCA can be performed either using quasi-omnidirectional receiving antenna(s), or using directional receiving antenna(s). In one embodiment, one or more requisite conditions for performing directional CCA can be specified. In another aspect, sensitivity level adjustments can be provided when performing directional CCA and/or quasi-omnidirectional CCA (Cariou Abstract; Figure 2, 3, 5-7; Paragraph [0006, 0013, 0016 and 0024-0026]).
Prior art reference Cheng is directed to methods of a network node providing listen-before-talk functionality in a telecommunication system. Including associating a user equipment (UE) within the network node's coverage to a group of UEs. In addition, a clear channel assessment (CCA) of an unlicensed channel may be provided for the group of UEs (Cheng Abstract; Figure 6-13, 16, 17, 19 and 20 Paragraph [0001-0023, 0015, 0058-0059, 0096-0097, 0100-0113, 0134-0137 and 0144-0147]).
Prior art reference Tang is directed to an information transmission method, terminal and network device. a terminal device receiving a first synchronization signal block and a physical downlink control channel sent by a network device in a first time slot or a first mini-slot, wherein the first time slot or the first mini-slot comprises N symbols, the first synchronization signal block occupies M consecutive symbols in the first time slot or the first mini-slot, the first synchronization signal block comprises a synchronization signal and a physical broadcast channel, M and N are positive integers, and M≤N. The method, terminal device and network device of the embodiments of the present application can achieve efficient multiplexing of synchronization signals, broadcast channels, and downlink control channels while meeting the high-frequency band and multi-beam transmission requirements of NR, reducing control signaling overheads and terminal complexity, and improving resource utilization and flexibility of a communication system (Tang Abstract; Paragraph [0002-0008, 0022 and 0151]).
Prior art reference Yum is directed to a method of receiving a downlink signal in a wireless communication system, the method being implemented by a cellular-IoT (Internet of things) (CIoT) mobile terminal and including searching for control information directed to the mobile terminal in a plurality of candidate downlink control channel resource regions corresponding to a coverage class of the mobile terminal on a part of a downlink resource, and receiving a downlink data channel indicated by control information received in at least one of the plurality of candidate downlink control channel resource regions, wherein the plurality of candidate downlink control channel resource regions is configured to have a period set for each of coverage classes, wherein each of the plurality of candidate downlink control channel resource Yum Abstract; Paragraph [0002-0010, 0091 and 0139]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...when the first user equipment exits a range of the beam and a second user equipment enters a range of the beam during a maximum channel occupation time determined with respect to the beam, perform a communication with the second user equipment using the target channel without either the electronic device or the second user equipment performing additional channel detection, control a data transmission with the first user equipment on the target channel taking mini-slot as a scheduling unit and indicate a setting of the mini-slot by downlink control information of a physical downlink control channel, wherein when the downlink control information indicates that one user equipment is scheduled, then the first user equipment performs a data transmission in a predetermined number of following mini-slots, and wherein, otherwise, the first user equipment switches to a standby state until next downlink control information.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414